Citation Nr: 0616093	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  05-07 719	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residual of cold 
weather exposure, right shoulder.  

2.  Entitlement to service connection for residual of cold 
weather exposure, left shoulder.  

3.  Entitlement to service connection for residual of cold 
weather exposure, right upper extremity.

4.  Entitlement to service connection for residual of cold 
weather exposure, left upper extremity.

5.  Entitlement to service connection for residual of cold 
weather exposure, right hip to include as secondary to 
residuals of cold weather exposure of the right lower 
extremity.  

6.  Entitlement to service connection for residual of cold 
weather exposure, left hip to include as secondary to 
residuals of cold weather exposure of the left lower 
extremity.  

7.  Entitlement to service connection for residual of cold 
weather exposure, right knee to include as secondary to 
residuals of cold weather exposure of the right lower 
extremity.  

8.  Entitlement to service connection for residual of cold 
weather exposure, left knee to include as secondary to 
residuals of cold weather exposure of the left lower 
extremity.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION


The veteran had active service from January 1947 to June 
1952.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  




FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1947 to June 1952.

2.	On May 11, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn this appeal as to all issues, and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal is dismissed.




____________________________________________
James A. Markey
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


